Decision
On March 23, 2001, the defendant was sentenced to ten (10) years in the Montana State Prison for the offense of Sexual Assault, a felony.
On October 11, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Deirdre Caughlan. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended from ten (10) years in the Montana State Prison, to forty (40) years in the Montana State Prison, with *91thirty (30) years suspended, with conditions as originally imposed by Judge Krueger in the Amended Judgement and Order of Commitment. The Board also amends condition number five (5) in the Amended Judgment and Order of Commitment as follows: The Defendant shall not contact the victim or witnesses in this case, in person, or otherwise. The Defendant shall have no contact with any individual under sixteen (16) years of age.
DATED this 6th day of November, 2001.
Done in open Court this 11th day of October, 2001.
The reason for the amendments is that the sentence as originally imposed was clearly inadequate for both the purposes of public safety, and also in providing adequate time for any rehabilitation potential, which the Board feels is minimal.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.